                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EARL DIAMOND,

      Plaintiff,
                                                      Civil Case No. 19-12409
v.                                                    Honorable Linda V. Parker

GENESEE COUNTY LANDBANK,

     Defendant.
________________________/

 OPINION AND ORDER REQUIRING PLAINTIFF TO FILE AMENDED
                      COMPLAINT

      On August 15, 2019, Plaintiff filed this lawsuit against Defendant and an

application to proceed in forma pauperis.

      Federal Rule of Civil Procedure 8(a) requires that a complaint set forth a

short and plain statement of the grounds upon which the court’s jurisdiction

depends, a short and plain statement of the claim showing that the pleader is

entitled to relief, and a demand for judgment for the relief sought. A complaint

must contain sufficient factual matter, that when accepted as true, “‘state[s] a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 555, 570 (2007)). A claim is

facially plausible when a plaintiff pleads factual content that permits a court to
reasonably infer that the defendant is liable for the alleged misconduct. Id. (citing

Twombly, 550 U.S. at 556).

        Generally, a less stringent standard is applied when construing the

allegations pleaded in a pro se complaint. Haines v. Kerner, 404 U.S. 519, 520-21,

92 S. Ct. 594, 596 (1972). Even when held to a less stringent standard, however,

Plaintiff’s Complaint fails to satisfy Rule 8.

        Plaintiff’s Complaint suggests that he is attempting to challenge certain state

court decisions here. Federal courts, however, lack jurisdiction to review a case

litigated and decided in state court. District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 & n.16, 103 S. Ct. 1303, 1315 & n.16 (1983); Rooker

v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S. Ct. 149, 150 (1923). This is true

even in the face of allegations that “the state court’s action was unconstitutional.”

Feldman, 460 U.S. at 486, 103 S. Ct. at 1317; see also Blanton v. United States, 94

F.3d 227, 233-34 (6th Cir. 1996). Review of final determinations in state judicial

proceedings can be obtained only through the state courts and, then, in the United

States Supreme Court. 28 U.S.C. § 1257; Feldman, 460 U.S. at 476, 103 S. Ct. at

1311.

        Thus, to the extent Plaintiff only is challenging a state court order, the Court

would have to summarily dismiss his Complaint. Plaintiff, however, also refers to

violations of his rights under the ADA and states that someone refused to sell him
his home due to his color and disability. But Plaintiff does not identify his race,

fails to allege any facts to enable the Court to determine how Defendant was

involved, what Defendant did, or where and when this happened. To the extent

Plaintiff is attempting to assert violations of his civil rights based on his disability

or race—or any other claim besides an appeal of a state court decision—he must

amend his Complaint to satisfy Rule 8(a)’s requirements.

      Therefore, by September 30, 2019, Plaintiff shall file an amended complaint

in compliance with Federal Rule of Civil Procedure Rule 8 or this action will be

dismissed without prejudice.

      IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

 Dated: September 16, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, September 16, 2019, by electronic
 and/or U.S. First Class mail.

                                                 s/ R. Loury
                                                 Case Manager
